 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDPainters Local Union No. 249, Brotherhood of Painters, Deco-rators and Paperhangers of America,AFL-CIOandJohn J.Reich.Case No. 9-CC-275.March 9, 1962DECISION AND ORDEROn January 9, 1961, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatitwould not effectuate the policies of the Act to assert jurisdictionover the Employer's operation, and recommending dismissal of thecomplaint in its entirety.Pursuant to exceptions duly filed by theGeneral Counsel, the Board on March 22, 1961, reopened the recordand remanded the case. The parties thereupon entered into a stipula-tion which was incorporated into the existing record, and waived anyfurther hearings.On June 22, 1961, Trial Examiner Asher issued his SupplementalIntermediate Report in this proceeding, finding that it would effec-tuate the policies of the Act to assert jurisdiction,' and that the Re-spondent, referred to herein as Local 249 or the Union, had engagedin and was engaging in certain unfair labor practices, and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Supplemental IntermediateReport attached hereto.Thereafter, Local 249 filed exceptions and asupporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and fords that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Supplemental Intermediate Report,the exceptions, and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingamplification.The facts are accurately set forth in the Supplemental IntermediateReport.Briefly, John J. Reich is a painting contractor who enteredinto a partnership agreement in 1953 with his son Louis, who was then17 years old.' Several years later, while working with his father iniThe TrialExaminer found that the Employer's operations satisfiedthe Board's appli-cablejurisdictional standard since it had performed services valued in excess of $50,000for employers who were themselvesengaged in commerce.In comingto this conclusion,the TrialExaminer included compensation for portionsof two contracts which were per-formed partly within andpartly outside the baseperiod.One such job was performed in71 days, of which 70 were withinthe base period,and the Trial Examiner prorated thevalue of theservices performed on the basis of the work performedin thebase periodThe other job was estimated by the Employer to have been 90 percentcompleted duringthe base periodand the TrialExaminer again proratedthe value of that job on thebasis of the work performed within the baseperiod.We find that the TrialExaminer'sallocationswereproper and thereforedeny the exceptions of Local 249 to the jurisdictionalfindings set out in theSupplemental IntermediateReportSeePelnikWrecking Com-pany,Inc,126 NLRB 259.2A copy of theagreement is attached to the Supplemental Intermediate Report asAppendix A.136 NLRB No. 11. PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 177the business, Louis joined Local 249 but, during the events involvedherein, had become delinquent in his dues payments and was no longera member in good standing.In May 1960, the Employer and Local 249 entered into a collective-bargaining agreement which contained the following article XIX :Where there is more than one person in a Contracting business orCorporation working under this agreement, only one person shallbe allowed to work with the tools of the trade. If more than oneperson works with the tools of the trade they shall be membersof the Union.During the month of September 1960, the Union took steps to rectifywhat it regarded as a violation of this provision since neither Johnnor Louis Reich was a member in good standing and both refused topromise that they would not work with the tools of the trade.At aunion meeting on September 9, the membership passed a motion "thatstarting September 12, 1960, we no longer work for John Reich Paint-ing Contractor until he complies with our working agreement." Thetwo employees of the Employer immediately informed John Reichthat they would no longer be able to work for him because of thismotion.Since September 10, neither of these employees, nor anyother member of Local 249, has worked for the Employer. On Sep-tember 30, 1960, Local 249 notified John Reich that it would have nofurther dealings with him because he chose to operate his businesswithout regard for union conditions and restrictions.The complaint alleges that Local 249 violated Section 8 (b) (4) (A)by inducing or encouraging Reich's employees to strike and by threat-ening, coercing, or restraining Reich, for the object of forcing orrequiring Louis Reich, an employer or self-employed person, to joina labor organization.We agree with the Trial Examiner's reasoningand his conclusions that Local 249 induced the two employees of theEmployer to withhold their services and, by threatening to strike andstriking, it coerced and restrained the Employer, for an object pro-scribed by Section 8 (b) (4) (A).We also agree with the TrialExaminer's conclusion that John and Louis Reich were partners andthat, consequently, Louis Reich is an employer or self-employedperson within the meaning of Section 8 (b) (4) (A) 3The major contention of Local 249 is that article XIX is a completedefense to the violation alleged, and that its attempts to enforce, andits later repudiation of, the contract obviate any possible inferencethat its object was to force Louis Reich to become a member of itsorganization.The Trial Examiner found it unnecessary to deter-mine whether the Employer was in violation of article XIX since as3Like the Trial Examiner, we respectfully disagree with the finding of the FederalDistrict Court inFraker v Brotherhood of Painters(CivilNo 2519,D C S. Ohio) thatthe alleged partnership agreement does not establish genuine partnership. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDa matter of fact Louis Reich had not worked with the tools of thetrade from the time he lost his good standing in the Union until afterSeptember 30, 1960, when the contract was repudiated by the Union.Although finding it unnecessary to reach that question, he did specifi-cally find that, assuming the validity of article XIX, the method usedby Local 249 in attempting to obtain compliance with the contractviolated Section 8(b) (4) (A).We concur with these conclusions ofthe Trial Examiner.Here, the Union attempts to defend conductconstituting inducement and threats under 8 (b) (4) (i) and (ii) for anobject proscribed by Section 8(b) (4) (A).We have heretofore heldthat an attempt to enforce an otherwise valid contractual provisiondoes not insulate a respondent from liability where its actions con-stitute a violation of the "cease handling" or "cease doing business"provisions of Section 8(b) (4) (B), (Section 8(b) (4) (A) before the1959 amendments).'We perceive no essential distinction betweenattempts to enforce a contract provision where an object thereof is toforce or require an employer or self-employed person to join a labororganization from a situation where an object is to force any person tocease doing business with any other person. In neither case can wepermit a union to attain an unlawful object by claiming that it ismerely seeking to have the employer abide by its contractualobligation.ORDERThe Board adopts the Amended Recommendations of the TrialExaminer as its Order with the modification that provision 2(d) beamended to read "Notify the said Regional Director, in writing, with-in 10 days from the date of this Order, what steps the Respondent hastaken to comply herewith." sMEMBERS LEEDOM and BROWN took no part in the consideration ofthe above Decision and Order.'Local 1976, United Brotherhood of Carpenters and Joiners of America, AFL and LosAngeles County District Council of Carpenters and Nathan Fleisher v N L P. B. (SandDoor & Plywood Co ),357 U S. 93.Local 294, International Brotherhood of Teamsters,etc (Bonded Freightways),121 NLRB 924, enfd. 273 F 2d 696 (C A. 2);Local929,UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, et at (The Mengel Com-pany),120 NLRB 1756;Springfield Building Trades Council,et at(Leo Spear Construc-tion Co, Inc.),120 NLRB 600, enfd 262 F. 2d 494 (C A.1) ; Bangor Building TradesCouncil, AFL-CIO (Davison Construction Company, Inc ),123 NLRB 484.1In the notice attached to the Supplemental Intermediate Report as Appendix B, thewords "Decision and Order" are hereby substituted for the words "The Recommendationsof a Trial Examiner" In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals, there shall be substituted for the words "Pursuant to a Decisionand Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "The following is to be inserted in the notice immediately after thesentencebeginning"This notice must remain posted . .:"Employees may communicate directly with theBoard's Regional Office, TransitBuilding,4th & Vine Streets, Cincinnati, Ohio ; TelephoneNumber, Dunbar 1-1420, if they haveany question concerning this notice or compliancewith its provisions." PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS,ETC.179SUPPLEMENTAL INTERMEDIATE REPORTThis case involves allegations that Painters Local Union No. 249,Brotherhoodof Painters,Decorators and Paperhangers of America,AFL-CIO,herein called theRespondent,has since on or about September 9, 1960, engaged in, and induced andencouraged individuals employed by Louis G. Reich and John J.Reich,copartners,d/b/a John Reich Painting and Decorating,herein called the Employer,to engage in,a strike, and since on or about September 6, 1960,threatened,coerced, and re-strained the Employer,an object thereof being to force or require Louis G. Reich,one of the copartners of the Employer,to join the Respondent.It is alleged thatthis conduct violated Section 8 (b) (4) (i)and (ii) (A) of the National Labor Rela-tionsAct, as amended(61 Stat.136), herein called the Act.After the issuanceof a complaint by the General Counsel,the Respondent filed an answer denying thejurisdictional facts alleged in the complaint,denying that the Employer was engagedin commerce or that its operations affected commerce,and also denying the com-mission of any unfair labor practice.A hearing was held before me on October 24and November 1, 1960,atDayton,Ohio.All parties were represented and par-ticipated fully in the hearing.At the close of the General Counsel's case, theRespondent moved to dismiss the complaint on several grounds, one of which wasthat "there is no proof of [the Employer's engagement in] commerce."Rulingthereon was reserved.On January 9, 1961,I issued my Intermediate Report findingthat the General Counsel had failed to prove that it would effectuate the policiesof the Act for the Board to assert jurisdiction over the Employer'soperations, andrecommending that the Board grant the Respondent'smotion to dismiss the com-plaint in its entirety.On the same day the case was transferred to the Board.The General Counsel filed exceptions to the Intermediate Report and a brief insupport thereof,alternatively requesting"that the matter be remanded to the TrialExaminer for further hearing concerning jurisdiction only "The Respondent fileda brief in support of the Intermediate Report.On March 22,1961, the Boardreopened the record and remanded the case, directing"that a further hearing beheld before Trial Examiner Sydney S. Asher, Jr., for the purpose of adducing furtherevidence to establish whether each store or unit of the retail concerns serviced byJohn J.Reich between September 1, 1959, and September 1, 1960, individuallysatisfies the Board's jurisdiction standards in accordance withNew JerseyPoultry &Egg Cooperative Association,Inc.,114 NLRB 536." The Board also directed meto "prepare and serve upon the parties a Supplemental Intermediate Report con-taining findings of fact,conclusions of law and recommendationsbased upon theevidence contained in the entire record."Thereafter,on April 7,1961,"to obviate the necessity of further hearing," theparties stipulated certain facts regarding whether each store or unit of the retailconcerns serviced by the Employer between September 1, 1959, and September 1,1960,individually satisfied the Board's jurisdictional standards.The stipulationfurther provided that it should"become a part of the record herein.in lieu ofa further hearing herein, subject to its acceptance by the Trial Examiner and theparties hereby waive any further hearing in this case."Accordingly,on April 24,1961,I issued an order receiving the stipulation in evidence and closing the record.'In view of the postremand stipulation,which contains facts compelling a reevalua-tion of the findings in the original Intermediate Report, the findings of fact,conclu-sion of law,and recommendation contained therein are now rescinded,and theRespondent's motion to dismiss the complaint is denied.Upon the entire record inthis case,2 including my observation of the witnesses,and also including the post-remand stipulation of the parties,Imake the following:' In connection with the remand,the Board had authorized the Regional Director toissue a notice of hearingNo such notice had been issued at the time of the order closingthe record2Certain errors in the transcript have been corrected previouslyThe transcript is nowfurther corrected as follows:Page 121, line 18: Delete the word"stipulatios"and insert in lieu thereof the word"stipulations "Page 132, line 18: Delete the month"August" and insert in lieu thereof the month"September."Page 182, line 13: Delete the word "he"and insert in lieu thereof the words "theRespondent."641795-63-vol. 136-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED FINDINGS OF FACTA. The Board's jurisdiction1.Applicable principlesThe performance of services for business concerns constitutes at least a significantpart of the Employer's operations.Therefore the Employer may be considered,for jurisdictional purposes, as a nonretail enterprise.3The Board will assert juris-diction over nonretail enterprises which have a direct or indirect outflow acrossState lines of at least $50,000 annually .4Here the Employer has no provendirectoutflow.Therefore, in order to meet the Board's jurisdictional standards, it mustbe shown that the Employer'sindirectoutflow amounted to $50,000 during the baseperiod.The Board has defined indirect outflow as "sales of goods or services tousers meeting any of the Board's jurisdictional standards except the indirect outflowor indirect inflow standard." 5One other preliminary observation should be made.The Board has held thatthe impact of an employer's operations is determined by the annual rate of ship-ment of goods in interstate commerce, rather than the flow of payments thereforeAccordingly, the controlling factor here is the time when the Employer performedservices; the date when payment was made, if any, is immaterial.2.The appropriate base periodThe original complaint, which was filed on October 4, 1960, alleged that the Em-ployer had received in excess of $50,000 for services performed for interstate firms"during the past twelve months."At the hearing, the General Counsel describedthe base period as "the twelve months' period ending September 1, 1960.The periodpreceding that."On October 24, 1960, during the hearing, the General Counselamended the complaint, again defining the base period as "during the past twelvemonths."On November 1, 1960, during the hearing, the General Counsel oncemore amended the complaint, reiterating therein the phrase "during the past twelvemonths."At the close of this case, the General Counsel amended the complaintagain to describe the critical period as"fromSeptember 1, 1959,toSeptember 1,1960," pointing out that "it is a twelve-month period preceding the filing of thecharges." In his brief to the Trial Examiner, the General Counsel referred to thebase period as being"betweenSeptember 1, 1959, and September 1, 1960." In hisbrief to the Trial Examiner, able counsel for the Respondent vigorously attacked thebase period contended for by the General Counsel for the following reasons: (1) theGeneral Counsel should not be permitted to pick "what twelve month period [he]might choose to use to show commerce"; (2) the alleged unfair labor practice oc-curred after the base period selected by the General Counsel and therefore "com-merce [within the General Counsel's base period] could not have been affected byany alleged unfair labor practice of respondent during that time"; (3) the periodchosen has no relation to the case; and (4) "if September 1, 1959 to September 1,1960, is used with both dates inclusive, a year and a day is being used."As men-tioned above, the Board's remand order, in describing the base period, used thephrase"betweenSeptember 1, 1959, and September 1, 1960" and this language wasrepeated in the postremand stipulation of the parties.Let us examine the Respondent's objections to the General Counsel's suggestedbase periodseriatim.As to (1), it is true that the General Counsel appears to havevacillated on this issue.However, the emphasis should properly be placed not onhow many times the General Counsel seems to have changed his mind regardingthe crucial period, but rather on whether he ultimately applied a period which isappropriate under all the circumstances.For reasons appearing below, I am of theopinion that he has done so here-except for a 1-day correction applied hereafter.With regard to (2), it is not necessary that the selected 12-month period encompassthe time during which the unfair labor practices allegedly took place. So far as Iam aware, the Board has never imposed such a limitation. Indeed, it seems to havedpne the very thing of which the Respondent complains, namely, found that an un-fair labor practice was committed on a date subsequent to the base period utilized3 John Myers, d/b/a Myers & Camille Painters,131 NLRB 72.* Siemons Mailing Service,122 NLRB 81, 85.5 Ibid6 Jos.McSweeney & Sons, Inc.,119 NLRB 1399, 1400. PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 181for jurisdictional purposes.7Referring to (3), in applying its jurisdictional standards,the Board has "relied on the experience of an employer during the most recentcalendar or fiscal year, or the 12-month period immediately preceding the hearingbefore the Board, where such experience was available." 8Here, the record doesnot show what period the Employer used as his fiscal year; nor does it show the extentof the Employer's operations during the most recent calendar year, 1959; nor doesit indicate whether such figures were available.Nevertheless, I cannot agree withthe Respondent that the base period selected by the General Counsel (September 1,1959, to September 1, 1960) is unrelated to the matter at hand. I do not interpretthe Board's above-quoted rule as so rigid and inflexible as to exclude the use of otherappropriate 12-month periods .9The appropriateness of the base period selectedherein is found in the fact that it is the 12-month period immediately preceding boththe alleged commission of the unfair labor practices and the filing of the chargesherein.1eFinally, as to (4), it is true that "from September 1, 1959, to September 1,1960" encompasses a year and a day if both September dates are included. But in apostremand letter, copies of which were sent to the other parties, the General Coun-sel indicated "that September 1, 1960, was not included in the critical period." Itisaccordingly found that a base period which may properly be used for jurisdic-tional purposes is from September 1, 1959, to August 31, 1960, inclusive, and thatsuch a period is justified and appropriate under the circumstances here present.3.Retail enterprisesDuring the base period the Employer rendered services in the State of Ohio forthe following retail enterprises in the following amounts: S. S. Kresge Company,$3,605; Elder and Johnston, $970; W. T. Grant Company, $622; and F. W. Wool-worth Company, $988. The parties stipulated with regard to the above-named retailenterprises as set forth in the original Intermediate Report.After the remand re-ferred to above, the parties further stipulated as follows:1.Each store unit of (S. S. Kresge Co., Elder and Johnston, W. T. GrantCompany, and F. W. Woolworth Co.) the retail concerns serviced by John J.Reich, the Employer involved herein, between September 1, 1959, and Septem-ber 1, 1960, satisfies the Board's jurisdictional standards individually, in ac-cordance with the Board's decision inNew Jersey Poultry & Egg CooperativeAssociation, Inc.,114 NLRB 536, in that each of said stores or units of saidretail concerns has an annual gross volume of retail sales in excess of $500,-000.00 and each of said stores or units of the said retail concerns has an annualdirect inflow of goods, wares and merchandise, in interstate commerce, of avalue in excess of $50,000.00 which are shipped directly from points outside ofthe State of Ohio to each of said stores or units, individually, at their respectivelocations in and around Dayton, Ohio.2. Said parties hereby further stipulate that each store or unit of said retailconcerns serviced by John J. Reich between September 1, 1959 and September 1,1960, is engaged, individually, in "commerce" or in operations "affecting com-merce" as defined in Section 2(6) and (7) of the Act respectively.I find the facts to be as stipulated.On the basis of this second stipulation, notavailable to me at the time of the issuance of the original Intermediate Report, Irescindmy finding therein that the $6,185 received by the Employer from retailenterprises cannot be counted as indirect outflow, and will therefore count thisamount as indirect outflow during the base period, within the meaning ofNewJersey Poultry & Egg Cooperative Association, Inc.,114 NLRB 536.4.Oil and petroleum companiesOn October 22, 1959, the Employer and Standard Oil Company (herein calledStandard) entered into a contract for sandblasting and painting at Standard's bulkSee for exampleCommunity Shops, Inc,130 NLRB 1522 There the base period forJurisdictional purposes was the year 1958, yet the Board found that unfair labor prac-tices had been committed in April 1959. Similarly inSouthern Dolomite,129 NLRB1342 and 131 NLRB 513, the base period was "the 1959 fiscal year" and the Board foundthat unfair labor practices had been committed in January 1960.BAroostook Federation of Farmers, Inc,114 NLRB 538, 539, quoted with approval inJohn Myers, d/b/a Myers & Camille Painters,supra.O For example, InLa Prensa, Inc.,131 NLRB 523, the Boardused"the year precedingissuanceof the complaint."10 The complaint alleges that the unfair labor practices were committed on or aboutSeptember6 and 9,1960, and the charges werefiledon September15, 1960. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant in Dayton, for the sum of $4,669 "subject to such additions or deductions asmay be hereafter agreed to between the parties arising out of any additions to,omissions from, or alterations in the plans and specifications."The funds were to bepaid as follows: On the 10th of each month after the work begins, payment of 85percent of the value of work completed during the preceding month; payment ofthe remaining 15 percent to be made 65 days after completion of the entire contract.The Employer agreed to submit monthly reports to Standard showing the percentageof work completed during the previous month.Work on this project commenced early in November 1959. Bad weather set inand work discontinued until September 1, 1960.The job was ultimately completedin October 1960. John J. Reich, the Charging Party, testified that approximately90 percent of the job had been completed before September 1, 1960, and that nopayment had been received for this job.The record does not show whether theEmployer furnished monthly progress reports to Standard as required by thecontract.The General Counsel claims that the value of services rendered by the Employerto Standard during the base period is 90 percent of $4,669.This raises two ques-tions:May any portion of services begun but not completed during the base periodbe counted as indirect outflow during the base period, and if so, how should theamount or value of services rendered during the base period be calculated?Neither the General Counsel nor the Employer has cited any authority to theeffect that a contract commenced during the base period may be "split up" nor haveI been able to discover any.11 The proposition appears to be a novel one. However,there are certain guideposts.Thus, in one case the Board stated: "It is the annualrate of shipment or flow of goods in interstate commerce, rather than the rateof flow of payments for such goods, that determines the relative impact of anemployer's operations on commerce," 12 The emphasis is placed on the "annual rateof . . . flow of goods [services]." By parity of reasoning, it would seem logicalin measuring "the relative impact of an employer's operations" to include as indirectoutflowallservices actually rendered during the base period to customers whoseoperations meet the Board's jurisdictional standards, even where such services con-stitute only part, rather than the whole, of a specific project. I conclude that con-tracts are separable for this purpose, and that so much of a contract as is per-formed within the base period may be counted as indirect inflow.How, then, shouldthe contract in question be split? It cannot be assumed that work progressed at aneven pace throughout the contract's duration; for John J. Reich testified withoutcontradiction that bad weather compelled its temporary discontinuance.The onlyavailable guide is his estimate that the work had been approximately 90 percent com-pleted before September 1, 1960.As he is engaged in the business and his estimateshould therefore be meaningful, and as his estimate stands uncontradicted, theGeneral Counsel's proposal to count 90 percent is "the only practicable method thatcould be used in the circumstances." 13The Respondent protests that the base of$4,669 is unreliable in the absence of proof that Standard actually paid that amountfor the completed job.This contention lacks merit.Standard contracted to pay$4,669 with price changes permissible when agreed upon by the parties.There isno proof that the parties ever adjusted the figure of $4,669Accordingly it isfound that, during the base period, the Employer performed, within the State ofOhio services for Standard valued at 90 percent of $4,669, or $4,202.10.Between August 10 and November 12, 1959, the Employer performed in andaround Dayton a number of jobs for Phillips Petroleum Company, herein calledPhillips, for which it received $9,594.54 on November 18, 1959. John J. Reich testi-fied that, of this amount, work valued at a total of $6,458 was completed beforeSeptember 1, 1959, and work valued at a total of $3,996.50 was performed afterSeptember 1, 1959.The General Counsel therefore claims that work valued at$3,996.50 was performed within the base period.Obviously at least one of thesefigures is inaccurate, for the portion alleged to have been completed before Septem-ber 1, 1959 ($6,458) when added to the portion allegedly performed after thatdate ($3,996.50) results in a total ($10,454.50) greater than the total the Employer11 InPelnikWrecking Company, Inc.,126 NLRB 259, the Board assumed, without de-ciding,that the contractin question was divisible.12 JosMcSweeney &Sons,Inc, supra.11PelnikWrecking Company, Inc., supraat 261. PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 183received from all the jobs ($9,594.54).The answer is probably found in theestimate.This contains "amounts" totaling $12,735.14, but at the bottom of thecolumn of figures is "Net Payment" of $9,600.64-a reduction of approximately24.6 percent.14 It is therefore reasonable to assume that, after adding the amountsof the individual jobestimates,the Employer agreed to accept a reduction of 24.6percent in net payment of the entire bill," and that John J. Reich mistakenly testifiedfrom the "amount" column but neglected to reduce these figures by 24 6 percent.16Another adjustment needs to be made:The figure of $3,996.50 for work purported-ly performed after September 1, 1959, is not accurate.The record shows that itincludes one job in the amount of $3,669 on which work commenced on August 31and ended on November 9, 1959. This job therefore began before the base periodbut was completed within the base period; it must be apportioned.17For this pur-pose it will be assumed that this job proceeded at an even pace during the 71 daysof its existence.Hence 1/71, or 1 day's proportion, must be deducted as outside thebase period, amounting to $51.67.Deducting this from the amount claimed by theGeneral Counsel ($3,996.50) gives $3,994.83.Accordingly, I find that the correctvalue of work performed during the base period from this payment of $9,594.54was 75.4 percent of $3,944.83, or $2,974.40.In September 1959 the Employer performed in and around Dayton additionalpainting work for Phillips in the amount of $2,193.80.Thus the value of all workperformed within Ohio for Phillips during the base period was $2,974.40 plus$2,193.80,or a totalof $5,168.20.During the base period the Employer performed services, mostly in and aroundDayton,18 for Gulf Oil Corporation (herein called Gulf) amounting to $32,281.75.19In addition, between August 9 and October 16, 1959, the Employer performedservices for Gulf in the amount of $428 at Wilmington and Irving Streets, DaytonThe General Counsel claims that the portion of this work performed within thebase period amounted to $395, explaining "2 out of total of 28 hours worked before9/ 1 /59 or one third of total $428 subtracted."The General Counsel's method ofallocating a portion of this contract to the base period is perhaps open to question.However, the entire job, valued at only $428, is insufficient in size to affect the ulti-mate result herein.Therefore, in order to avoid unnecessary elongation of thisreport, this job will be disregarded altogether.The parties stipulated after the close of the hearing that Gulf, Phillips, andStandard "are and have been engaged at Dayton, Ohio, in the non-retail distributionof goods, wares, merchandise and other commodities and . . . each . . . has adirect inflow of goods and materials annually, in interstate commerce of a value inexcess of $50,000 which are shipped to them directly from points outside of saidstate."I so find.5.General contractorsInAugust 1960 the Employer performed work at an undisclosed location forV. O. Price Co. for which it was ,paid $1,320.The parties stipulated after the close14There is no apparent explanation for the $6 10 discrepancy between the $9,600 64 "netpayment" figure on the estimate and the $9,594 54 actually received15 This accords with the Employer's method of charging Phillips on other estimates Inone instance the total estimated "amount" was $2,950 20 but net payment therefor wasonly $2,193 80; in another the estimated "amount" totaled $8,188.80 while net paymentwas only $6,010 70 In both these cases there was a reduction of slightly over 25 percent.18He also omitted any mention of three other jobs totaling $2,280 64 In the "amount"column.The $10,454 50 mentioned above plus this $2,280 64 gives $12,735 14. the totalof figures in the "amount" column.17 Ifwork commenced during the base period but which was completed after the baseperiod may be "split," the same logic should apply to a contract started before the baseperiod and completed during the base period1sOf this amount the location is not shown of jobs totaling $6,311"This excludes an item of $236 because as to it the record shows that it was com-menced on December 14, 1959-an impossible state of affairsObviously, at least one ofthe dates is erroneousThe Respondent questions the amount claimed for work done for Gulf allegedly amount-ing to $4,300 75, on the ground that the bill was not paid by Gulf and therefore the figureis a "unilateral valuation " In the absence of any evidence that this figure was excessive,I find no merit in the Respondent's contention 184DECISIONSOF NATIONALLABOR RELATIONS BOARDof the hearing, and it is found, that "V. O. Price Co.is and has been engaged as ageneral contractor in the building and construction industry at Dayton,Ohio, andelsewhere and has a direct inflow of materials and supplies of a value in excess of$50,000 annually, in interstate commerce,which are shipped to it directly frompoints outside of said state."6.NewspapersIn September and October 1959 the Respondent performed services in DaytonforDayton Daily News in the amount of $572.The parties stipulated after theclose of the hearing, and I find,that"Dayton Daily News is and has been a dailynewspaper published and distributed in Dayton,Ohio,having an annual grossincome in excess of $200,000,and a direct outflow annually, in interstate commerce,of materials and supplies of a value in excess of $50,000 which are shipped to itdirectly from points outside of said state."No evidence was introduced to show thatDayton Daily News holds membership in or subscribes to interstate news services,or publishes nationally syndicated features,or advertises nationally sold products.Therefore Dayton Daily News does not, on this record,meet the Board's jurisdic-tional standards applicable to newspapers.20Accordingly,the $572 worth of serv-ices rendered it will not be counted as indirect inflow to the Respondent.7.BanksDuring the base period the Employer performed two jobs in Ohio for PeoplesBank in the total amount of $344.The parties stipulated after the close of thehearing, and I find, that "Peoples Bank is and has been engaged in the commercialbankingbusinessat Dayton, Ohio, and has an annual volume in interstate commerce,of checks in excess of $50,000 sent by it for collection directly to banks outside of theState of Ohio andan annualvolume, in interstate commerce, of checks in excess of$50,000 sent directly to it for collection by banks outside of said state." 218.Other nonretail enterprisesDuring the base period the Employer performed three jobs for Top Value Enter-prises, Inc., at unspecified locations, in the total amount of $595.48.The Employeralso performed two other projects for the same firm in the total amount of $270.44,but it is not entirely clear what portion of these were performed within the baseperiod.As in any event the inclusion or exclusion of these latter two jobs wouldnot affect the ultimate result herein, no findings need be made regarding them.In August 1960 the Employer performed a job for the East Dayton Tool andDie Company, in Dayton, for the sum of $372. In July or August 1960 the Employerperformed work for Linden Tool and Manufacturing Co., in Dayton, in the amountof $155. In October 1959 the Employer performed two jobs for Allen Cartons,Inc., in Dayton, for the total sum of $445.The parties stipulated after the close of the hearing, and it is found, that "TopValue Enterprises, Inc., The East Dayton Tool and Die Company, Linden Tool andManufacturing Co., and Allen Carton's, Inc., (sic) are and have been engaged atDayton, Ohio, in the nonretail distribution of goods, wares, merchandise and othercommodities and that each of them has a direct inflow of goods and materials annu-ally, in interstate commerce, of a value in excess of $50,000 which are shipped tothem directly from points outside of said state."9.Conclusions regarding jurisdictionFrom the foregoing it is concluded that, during the base period, the Employerrendered services to the following firms engaged in commerce, each of which meetsthe Board's standards for the assertion of jurisdiction (other than the indirect out-20Beilevalle Employing Printers,122 NLRB 350, 351-35221Apparently, checks sent directly by a bank to other banks outside the State for col-lection is the equivalent of direct outflow of the sending bank for purposes of applyingtheBoard's jurisdictional standardsThe Connecticut Bank and Trust Company,114NLRB 1293, footnote 1. PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 185flow or indirect inflow standards) in the amount set opposite its name, which con-stitute indirect outflow from the Employer during the base period:Retail enterprises:S. S. Kresge Co---------------------------- $3,605.00Elder and Johnston--------------------------970.00W. T. Grant Company-----------------------622.00F.W. Woolworth Co-----------------------988.00Oil andpetroleum companies:StandardOilCompany---------------------- 4,202.10PhillipsPetroleumCompany----------------- 5,168.20Gulf Oil Corporation----------------------- 32, 281.75General contractors:V. O. Price------------------1,320.00Banks:Peoples Bank----------------------------344.00Other nonretail enterprises:Top Value Enterprises, Inc-------------------595.48The East Dayton Tool and Die Company--------372. 00Linden Tool and Manufacturing Co------------155.00Allen Cartons, Inc--------------------------445.00$6, 185.0041, 652.051,320.00344. 001, 567.48Total---------------------------------------------51,068. 53It is accordingly found that, during the base period, the Employer was engagedin commerce within the meaning of Section 2(6) and (7) of the Act; that it hadan indirect outflow of more than $50,000, and therefore its operations meet theBoard's jurisdictional standards for nonretail enterprises; and that it would effectuatethe policies of the Act for the Board to assert jurisdiction over its operations.B. The Respondent and its agentsThe complaint alleges, the answer admits, and it is found, that the Respondent is,and at all material times has been, a labor organization within the meaning of the Act.The complaintallegesthat, at all material times, Irvin Grefer and Robert S. Meyershave been agents of the Respondent and its recording secretary and business rep-resentative, respectively.The answer admits that Meyers is the Respondent'sbusiness representative but denies that Grefer is its recording secretary and deniesthat either of them are, or have been, agents of the Respondent.At the hearing the Respondent stipulated that Meyers is its business agent, dulyelected and serving as such,and that he negotiates contracts on its behalf.Anotherstipulation of the parties indicates that, in September 1960, Grefer was the Respond-ent's financial secretary.I find the facts to be as stipulated.The evidence furthershows, and I find, that Grefer was authorized to receive dues on behalf of the Re-spondent from its members and to sign their dues books. It is accordingly con-cluded that Meyers and Grefer were, at all materialtimes,agents of the Respondentwithin themeaningof the Act.C. The unfair labor practices1.Sequence of eventsOn July 9, 1953, John J. Reich entered into what purports to be a partnershipagreement, hereto attached as Appendix A, with his son, Louis G. Reich, who wasthen 17 years of age. Louis G. Reich entered the military service on June 13, 1955,and was honorably discharged on June 1, 1957. Louis G. Reich worked with thetools of the trade as a painter without incident until sometime in July 1958.By thattime, John J. Reich had dropped out from his former membership in the DaytonChapter of the Painting and Decorating Contractors of America, herein called theAssociation.In July 1958 John J. Reich met with representatives of the Association and theRespondent.Meyers acted as spokesman on behalf of the Respondent.At thismeeting Meyers told John J. Reich that the Respondent's members would not work 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor him unless Louis G. Reich joined the Respondent. John J. Reich agreed andLouis G. Reich joined the Respondentas anapprentice, for the purpose of enablinghim to attend apprentice painting school sponsored by the Association and the Re-spondent with the aid of the State and Federal Governments 22At this meetingMeyers was shown the purported partnership agreement, Appendix A.ThereafterLouis G. Reich attended apprentice school for two semesters, the equivalent of "twoschool years [in] regular school "In 1960 representatives of the Respondent and the Association negotiated butfailed at first to agree upon terms for a contract. On May 1 23 the Respondent struckthemembers of the Association and the Employer.After about 3 weeks, theAssociation and the Respondent executed a collective-bargaining agreement, and thestrike apparently ended.Three days after the employees of the Employer went backto work, John J. Reich received an agreement identical to the one entered intobetween the Association and the Respondent.A note was attached requesting John J.Reich to sign the agreement and return it to the Respondent.He did so Thiscontract contained a 7-day union-security clause, and wage scales through April 30,1962.Article XIX read, in part:Where there is more than one person in a Contracting business or Corporationworking under this agreement, only one person shall be allowed to work withthe tools of the trade. If more than one person works with the tools of thetrade they shall be members of the Union.Thereafter, the employees of the Employer received the wage rates set forth inthe agreement, and the Employer observed all the contract's terms, with the possibleexception of article XIX, which will be discussed at greater length hereafter.On September 1 Grefer telephoned the residence of John J. Reich, which is alsothe business office of the Employer, and left word to have Louis G. Reich appearat the Respondent's office to pay his dues which were delinquent.On September 2John J. Reich gave Louis G. Reich a check in the amount of $23.75 with instructionsto proceed to the Respondent's office and give the Respondent the mentioned checkcovering his dues arrearage.He further instructed Louis G. Reich not to give theRespondent the check if he would be required to pay an additional reinstatementfee.Thereafter, Louis G. Reich went to the Respondent's hall and tendered thecheck to Grefer.Grefer informed him that he would have to pay a reinstatementfee of $5 in addition to his dues. Louis G. Reich refused to pay the reinstatementfee and the check for the amount of the delinquent dues was not accepted by theRespondent.On September 6 John J. Reich went to the office of the Respondentand offered the check of $23.75 to Meyers.Meyers informed him that Louis G.Reich would not be allowed to work until he was reinstated in the Respondent.He added that if Louis G. Reich worked without being reinstated in the Respondent,he would take the men out of the Employer's shop John J. Reich informed Meyersthat Louis G. Reich was a partner in the business and, therefore, did not have tobelong to the Respondent.No agreement was reached at this meeting.On the sameday,Meyerssenta letter to John J. Reich which read:Regarding the "Union Security" Clause, in the Working Agreement which youhave signed with Painters Local #249.This is to inform you that Louis Reich has lost his good standing membershipin Local #249.On September 8 Kenneth J Vance and Roy Turpin, members of the Respondentand the only employees of the Employer at that time, appeared before the Re-spondent's executive board, herein called the Board, at Meyers' request.Meyersinformed them and the Board that they had a little trouble with John J Reich andthat Louis G. Reich was delinquent in his dues and had refused to pay the rein-statement fee, but had offered to pay the dues.Vance and Turpin told the Boardthat Louis G Reich was the "Boss" and signed payroll checks, directed them intheir duties, hired, fired, and laid off employees, and that he was a partner to John JReich.One of the board members read to the meeting article XIX of the agree-ment,quoted above.Vance and Turpin suggested that, as John J. Reich did not workwith the tools of the trade, there wasno reasonthat they could see that Louis G.Reich could not work with the tools of the trade without being a member of theRespondent.In responseto a question, Vance stated that Louis G. Reich had not22At the time, Louis G. Reich was over the apprentice ageAt first. Meyers pointed outthat apprentices were not allowed to supervise work but he eventually agreed thatLouis G Reich could continue his supervisory duties while attending apprentice school23 All dates hereafter refer to the Year 1960 unless otherwise noted PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 187workedsincereceivingMeyers' above-quoted letter.Turpin confirmed this.Atthe end of the meeting it was suggested by Meyers to Vance and Turpin that theyshould attend a regular meeting of the Respondent scheduled for the following night,as the matter of John J. Reich would be taken up at that time.The meeting endedwithout any formal action.Vance and Turpin then visited John J. Reich at his homeand informed him of the meeting and of their attendance.On September 9 a regularly scheduled membership meeting of the Respondentwas held.Among others, Vance, Turpin, Meyers, and Grefer were present.Afterdiscussion of other business, Meyers brought up the subject of trouble with John J.Reich.He stated that Louis G. Reich had refused to pay a reinstatement fee tothe Respondent, but had tendered back dues.Grefer suggested that Louis G. Reichbe pulled from the job and the two employees of John J. Reich be allowed to work.Meyers suggested that no member of the Respondent be allowed to work for John J.Reich until the matter was cleared up.The following motion was then made,seconded,and passed by the membership:that starting September 12, 1960, we no longer work for J. Reich Paint-ing Contractor until he complies with our working agreement.Vance and Turpin then informed John J. Reich on the telephone that they wouldnot be able to work the next day as scheduled because of the motion which had beencarried at the Respondent's meeting.The next morning Vance and Turpin went tothe home of John J. Reich and again explained that they could not work for himthat day.He replied that he understood their point of view.During the afternoon of September 13, John J. Reich and Harry D. Wright, vicepresident of the Association, conferred with Meyers.During this conference JohnJ.Reich showed Meyers the purported partnership agreement, Appendix A, and toldMeyers that, because of this agreement, his son was a partner of several years'standing.He then showed Meyers a pamphlet given him by the National Labor Re-lations Board which, in part, stated that management did not have to join a labororganization.Meyers asked John J. Reich if it was his (John J. Reich's) intentionto continue to work with the tools of the trade. John J. Reich replied that heintended to continue to do so.Meyers stated that if Louis G. Reich "was going tocontinue to work, he would have to belong to the Union." John J. Reich askedMeyers why his employees were not workingMeyers replied, "Well, they canwork for you." John J. Reich then said: "Well, [it is] funny that they are notworking.They . . . said `we are not allowed to work for you.' Do you meanto tell me that if these men work for me that they wouldn't get fined, you wouldn'tprefer charges [against] them?"Meyers responded: "I can't answer that." John J.Reich then stated that the Respondent "had no right to take my men away from mebeing that Louis wasn't working. If Louis would have worked, then [you] wouldhave had some kind of a reason, but being Louis wasn't working in the shop, I[don't] see why [you] should .pull the men."Meyers answered: "Oh, have Louisbe reinstated and join the Union and get your men back.Until that time you getno men." At the suggestion of Wright, it was agreed to hold a meeting that nightamong the members of the Association, John J. Reich, and the board of the Re-spondent.At this meeting, which was held as scheduled, John J Reich again, ex-hibited the purported partnership agreement, Appendix A, and informed the Boardthat his son,being part of the management,according to the pamphlet which hehad received from the National Labor Relations Board, did not have to join theRespondent.He added that he (John J. Reich) also would work with the tools ofthe trade.Meyers remarked that the National Labor Relations Board pamphletwas out of date, adding: "We don't go by that anyhow.We go by the agreementthat you signed."He further stated that "the only thing for [John J. Reich] to dowas to have Louis to come back in and be reinstated and get in good standingwith the Union and [he would] get [his] men back." John J. Reich was asked toleave the room and it was suggested by the board that the Association take up acollection and pay the reinstatement fee.After this, John J. Reich reentered theroom and stated that the issue was not the repayment of the reinstatement fee, butwhether Louis G. Reich was going to belong to the Respondent.Apparently thesuggestion to make a collection was dropped.One of the board members told themeeting that the Respondent had voted that no member should work for John J.Reich until the suspension of Louis G. Reich was settled, and further stated "It's $5and have Louis come back into the union or no men."John J.Reich then saidthat he had been"put out of business"and warned that if he did not get men in themorning he would have no alternative but to file charges with the National LaborRelations Board.Meyers replied that that was his privilege, and the meeting ended.On September 15 John J.Reich filed the instant charges.Thereafter the Re-gional Director filed in the United States District Court for the Southern District of 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio (Western Division) a petition for a temporary injunction under Section 10 (1)of the Act; the Respondent filed an answer.The court found that there was noreasonable cause to believe that the Respondent had violated Section 8(b)(4)(i)and (ii) (A) of the Act and denied the petition 24On September 30 the Respondent held a membership meeting at which thefollowing motion was unanimously passed:.that we discontinue doing business with John J. Reich, Painting Contractor,because he will not live up to our working agreement.On the same day the Respondent wrote to John J. Reich as follows:Painters Local No. 249 has had relations with you for an extended period oftime.Now, however, it is quite obvious that youdesire to sever relationswith Painters Local No. 249 and operate your business without regard forunion conditions and restrictions.The union accepts your repudiation of union conditions and your severanceof the relationship, and henceforth shall have no further dealings with you.So far as the record shows, the Respondent has never picketed the place of businessof John J. Reich nor any site where he was working, nor put him on any ",unfair"or "do not patronize" list, nor otherwise notified the public or his suppliers that ithas any dispute with him. Since September 9 neither Vance nor Turpin nor anyother member of the Respondent has worked for the Employer. The action of theRespondent's membership of September 9, quoted above, has not, so far as therecord reveals, been amended or repealed. Several times since September 9 Vanceand Turpin discussed with Meyers the possibility of their returning to work for JohnJ.Reich.Meyers told them that the Respondent would "require something inwriting" that either John J. Reich or Louis G. Reich would not work with the toolsof the trade.Meyers also stated to them that "he wouldn't say it's okay to go backto work, and he wouldn't say it's not okay to go back to work."From September 6, when the letter from Meyers, quoted above, was received,until October 3, Louis G. Reich performed no services whatever for John J. Reich.It is the Respondent's present position that if Louis G. Reich does not work withthe tools of the trade, the Respondent has no interest in whether or not he is amember of the Respondent; but if John J. Reich and Louis G. Reich both intendto work with the tools of the trade, members of the Respondent will not work forJohn J. Reich unless article XIX of the agreement, quoted above, is complied with.2.The inducement and encouragementa.Contentions of the partiesThe complaint alleges, and the answer denies, that "since on or about September 9,1960, the [Respondent] has engaged in a strikeagainsttheEmployer, and hasordered, directed, instructed and appealed to its members employed by the Employernot to work for the Employer."Although it is not entirely clear from the record,the General Counsel, in support of this allegation, presumably relies upon the motionof September 9 and Meyers' later statements to Vance and Turpin regarding theirreturn to Reich's employ.Pointing out that "no picketing, or other forms of re-straint or coercion, are involved in this case," the Respondent argues in its brief that"those members of the [Respondent] who had been employed by Reich prior toSeptember 9, 1960, were not ordered nor asked to withdraw their services fromReich. . . .No one induced the two employees.[to]withdraw their servicesfrom the employer, and they were told that the [Respondent] was telling themneither to work for Reich or not to work for him. The choice was theirs." Sec-ondly, the Respondent urges that "it is not a violation of the Act to simply advisemembers as to which employers have agreements with the union and which do not."Moreover, conceding that "perhaps had they [the employees involved] worked forReich [after September 9] they would have been subject to disciplinary actionwithin the union," the Respondent maintains that any such disciplinary action wouldbe protected by the proviso clause contained in Section 8(b)(1)(A) of the Act.Finally, the Respondent argues that "members of the respondent union are not obli-gated under the Act to work for John Reich either individually or collectively."b.Conclusions regarding inducement and encouragementSection 8(b) (4) (i) of the Act, as amended, makes it a violation for a labororganization or its agents-24Fraker v.Brotherhood of Patinters,etc,CivilNo 2519 (D C. S. Ohio) PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 189to engage in, or to induce or encourage any individual employed by any personengaged in commerce or in an industry affecting commerce to engage in, a strikeor a refusal in the course of his employment to . . . perform any serviceswhere an object thereof is proscribed. It has been found above that the Employerwas engaged in commerce.As Vance and Turpin were employed by the Employeron September 9 there can be no doubt, and I find, that each of them was, on thatdate, an "individual employed by any person engaged in commerce" within themeaning of the above-quoted section of the Act 25The next question is thereforewhether the motion adopted by the Respondent's membership on September 9induced or encouraged either of them to refuse in the course of his employment toperform services for the Employer.The United States Supreme Court, speaking of Section 8(b) (4) (A) of the Act, thepredecessor of the present Section 8(b) (4) (i), stated: "The words `induce or encour-age' are broad enough to include in them every form of influence and persuasion." 26Bearing this in mind, the Respondent's contention that "no one induced the twoemployees to withdraw their services from the employer" and that "the choice wastheirs" is simply contrary to the facts and highly unrealistic. Indeed, the Respond-ent's attorney candidly admitted at the hearing "they [Vance and Turpin] can go onand work with [the Employer], but I am satisfied, and there is no use being naiveabout it, if they do, I am satisfied that some members of the Union, officers of theunion will file charges against them, put them out of the union." In short, it isquite clear that when the Respondent's membership passed the motion in questionthey were not merely engaging in an intellectual exercise but, on the contrary, fullyintended their motion to be adhered to.Any would-be violator was impliedlywarned that the Respondent might exercise sanctions against him 27 In an industrysuch as the construction industry, where good standing in a union is a valuableasset, such a implied threat was-and must be considered as intended to be-a potentinducement to compliance. It was highly successful here in producing the desiredaction; the potency of the motion is underscored by the fact that upon its passage bothVance and Turpin immediately dropped their jobs with the Employer like a hotpotato-not even waiting for its effective date of September 12.And this happeneddespite their evident satisfaction with their employment, shown by their relativelylong period of working for the Employer 28 and their attempts to get permission fromMeyers to return thereto after September 9.Realistically, then, the only "choice"afforded them was a "Hobson's choice": do as you have been told, or take yourchance on the consequences.The Respondent's argument that a union does not violate the Act simply by "ad-vising members as to which employers have agreements with the union and whichdo not," whether legally correct or not, is beside the point.There is a substantialdifference between advice and a preemptory order.Here the Respondent did notmerelyinformitsmembers. It did much more. It effectivelydirectedthem torefrain from working for the Employer until its demands had been met. In effect,the motion of the membership was tantamount to a strike callThe Respondent's next defense, as I understand it, is that the Union had a legalright to discipline its membership for any reason whatever, anda fortiorito threatensuch action "within the union."This right is assertedly based upon the proviso toSection 8(b) (1) (A) of the Act, which reads:Provided,Thatthis paragraphshall not impair the right of a labor organizationto prescribe its own rules with respect to the acquisition or retention of mem-bership therein. [Emphasis supplied ]The key words in the proviso are "this paragraph"-namely, paragraph (1) ofSection 8, subsection (b).Therefore the proviso is limited by its own terms to thesame paragraph of the Act and is not applicable to the paragraph with which weare here concerned, namely paragraph (4) of Section 8, subsection (b).2928For a definition of "individual" seeLocal Union No 505, International Brotherhoodof Teamsters, etc (Carolina Lumber Company),130 NLRB 143828 International Brotherhood of Electrical Workers, Local 501, at atv NL R B (SamuelLanger),341 U S. 694, 701-70227CompareTruck Drivers and Helpers Local Union No 728, etc (Genuine Parts Com-pany),119 NLRB 399, 407, enfd as modified, 265 F. 2d 439 (C.A. 5), cert denied361 US. 91720 Vance had worked for the Employer since May 1959 and Turpin since August 1959x In support of its position in this regard the Respondent citesInternational Typo-graphical Union, et at.(American Newspaper Publishers Association),86 NLRB 951,Minneapolis Star and Tribune Company,109 NLRB 727, andFoundation Company,120 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undoubtedly true, as pointed out by the Respondent, that no member of theRespondent is obliged by the Act, or indeed by any other law, to continue to workfor the Employer against his will30But that fact does not license any union toinduce or encourage a work stoppage for a proscribed object.The final issue regarding inducement and encouragement is whether the Respond-ent is legally accountable therefor.Here, the action of the membership itself con-stituted the inducement and encouragement; the Respondent's liability thereforcannot seriously be questioned, regardless of the agency status of Meyers or Grefer.For the foregoing reasons it is concluded that, on September 9, 1960, the Respond-ent induced and encouraged Vance and Turpin, individuals employed by a personengaged in commerce, to cease working for their employer313.Threats, coercing, and restrainta.Contentions of the partiesParagraph 6 of the complaint alleges, and the answer denies, that "since on orabout September 6, 1960,the [Respondent],through its Agents, Grefer and Meyers,has demanded that Louis G. Reich,one of the Co-Partners of the Employer, jointhe [Respondent]."Paragraph 8 of the complaint further alleges,and the answerdenies, that",by theacts and conduct described above,the [Respondent] . .threatened, coerced and restrained the Employer."The General Counsel has notindicated in either oral argument or in his brief what specific conduct of Greferand Meyers he relies upon in support of these allegations.Nor has the Respondentstated its position on this issue.32 It will be assumed, however, that the GeneralCounsel does not contend that paragraph 6 of the complaint, standing alone, setsforth a violation of the Act. In other words, it will be assumed that the GeneralCounsel's position is that a meredemandthat Louis G. Reich join the Respondentis insufficient and that to constitute a violation of the Act there must also be somethreats, restraint, or coercion practiced on the Employer by the Respondent.b.Conclusions regarding threats, coercion, and restraintSection 8(b)(4)(ii) of the Act, as amended, provides that it shall be an unfairlabor practice for a labor organization or its agents "to threaten, coerce, or restrainany person engaged in commerce or in an industry affecting commerce" where anobject thereof is prohibited.A search of the record reveals that the following occurred: In July 1958 Meyerstold John J. Reich that the Respondent's members would not work for him unlessLouis G. Reich joined the Respondent.This took place outside the period set forthin the complaint and is also barred by the 6-month limitation contained in Section10(b) of the Act. It will therefore be disregarded.On September 6, 1960, Meyers informed John J. Reich that, if Louis G. Reichworked without being reinstated in the Respondent, he (Meyers) would take themen out of John J. Reich's shop. This was a clear threat to strike the Employer'sshop if the Respondent's demands were not met.Again, on September 13, Meyerstold John J. Reich: "Oh, have Louis be reinstatedand jointhe Union and get yourmen back.Until that time you getno men."Similarly, this was a threat to con-tinue a strike already in effect against the Employer. It is found that both consti-tute threats, coercion, and restraint 33 of John J. Reich, a person 34 engaged in com-NLRB 1453 These cases involved alleged violations of Section 8(b) (1) of the Act, notof Section 8(b) (4)They are therefore inapposite3o Involuntary servitude is prohibited by the United States Constitution, thirteenthamendment.See alsoGenuine Parts Company, supra,at 407.311n reaching this conclusion I have not found it necessary to consider the conversa-tions after September 9 between Vance and Turpin on one hand and Meyers on the other,as findings with regard to the legal effect of these conversations would merely be cumulativeand would not in any event affect my ultimate findings, conclusions, or recommendations.I do not conceive it to be my function as Trial Examiner to tell any party how to tryhis case, and do not wish to be understood as doing soThe above remarks are not in-tended critically, but as a mere statement of factYet it would not be amiss to note inpassing that a little more specificity might well have lightened my burden33 CompareUnited Marine Division of the National Maritime Union, AFL-CIO, LocalNo333 (D M Picton & Co , Inc ),131 NLRB 693, where the Board held that threatsto picket constituted threats, restraint, and coercion within the meaning of Section8(b) (4) (ii) of the Act11 SeeCarolina Lumber Company, supra PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 191merce, within the meaning of Section 8(b) (4) (ii) of the Act. It is further foundthat both these statements were made by Meyers as the Respondent's agent actingwithin the general scope of his authority. It is accordingly concluded that on Sep-tember 6 and 13, 1960, the Respondent threatened, coerced, and restrained John J.Reich, a person engaged in commerce.354.The objecta.Contentions of the partiesThe complaint, as amended at the hearing, alleges, and the answer denies, that"Louis G. Reich and John J. Reich are co-partners, doing business as John ReichPainting and Decorating, and/or John J. Reich; or in the alternative, John J. Reich,sole proprietor, doing business as John Reich Painting and Decorating, and/orJohn J. Reich; either hereinafter called the Employer.Louis G. Reich is a partnerand/or a managing agent of the Employer." The complaint further alleges, and theanswer denies, that an object of the inducement and encouragement and the threats,coercion, and restraint found above was "to force or require Louis G. Reich, one ofthe Co-Partners of the Employer, to join the [Respondent]."The General Counselargues that, as Louis G. Reich was either a partner of the Employer or its managingagent, such an object is proscribed by the Act.The Respondent contends that Louis G. Reich has never been a partner of hisfather and therefore the object, if it was to force Louis G. Reich to reinstate hisunionmembership, was legal.Moreover, the Respondent points out that it iswilling to permit its members to work for the Employer if it receives a writtenassurance that Louis G. Reich will not work with the tools of the trade, and that anobject of forcing an employer to cease working with the tools of the trade is ad-mittedly legitimate.Finally, the Respondent argues that the Employer had vio-lated article XIX of its contract with the Respondent, and the Respondent's objectwas simply to compel compliance therewith. By way of rebuttal, the General Coun-sel takes the position that article XIX of the contract "is in derogation of law"and therefore any strike to enforce it is forbidden.b.The nature of the EmployerSection 6(1) of the Uniform Partnership Act36 provides: "A partnership is anassociation of two or more persons to carry on as co-owners a business for profit."It has been held that there is no arbitrary test for determining the existence of apartnership and that each case must be decided according to its own particularfacts.37An agreement to share the profits and losses of a business venture is anessential element of a partnership, and ordinarily is sufficient to constitute theparties to such an agreement partners;such joint interest may result even though oneparty furnishes the capital or stock and the other contributes his labor or skill.38An-other test of a partnership is whether the agreement was of such a nature that eachparty became the agent of the other 39In determining whether the Employer herein is an individual proprietorship ascontended by the Respondent,or a partnership as maintained by the General Coun-sel, these precepts must be applied.Let us start our inquiry with the purportedpartnership agreement of 1953, Appendix A.On its face this document containsall the elements of a partnership agreement, even though it does not include aprecise method for the division of profitsor losses,but leaves that matter for futuredetermination.40Although Meyers testified that he "never thought it [the agree-ment] was authentic" and the Respondent's brief describes it as "an obviouslysuperficial document" and "a simple scrap of paper,"the fact remains that itsse In reaching this conclusion I have not considered the remark made to John J Reichby an unidentified member of the Respondent's board on the night of September 13:"Have Louis come back into the union or no men" That incident would merely becumulative and would not in any event affect my ultimate findings, conclusions, orrecommendationss^The Uniform Partnership Act was adopted in Ohio in 1949See R C Sections 1775 01to 1775.42g'Cyrus V. Cyrus,242 Minn. 180, 183, 64 N W. 2d 538, 541.88RaymondS'Roberts,Inc v. White, at al.,117 Vt. 573, 97 A. 2d 245, 248a9Farris v. Farris Engineering Corp., et al,7 NJ. 487, 81 A 2d 731, 739.4° In this respect, I respectfully disagree with the finding of the court inFraker v.Brotherhood of Painters,etc., supra,that the document did not establish a genuinepartnership. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthenticitywas not seriously challenged.There does not seem to be anythingunusual or suspicuous about a fatherand son enteringinto such an arrangement,and I find that it isa genuinedocument.Louis G. Reich was legally an infant in 1953 when he signed the partnershipagreement.Itwas therefore voidable as to him; he could have repudiated itwithin a reasonable time after reaching majority.But, on the contrary, I find thathis conduct described below indicates that after attaining majority he ratified andadopted theagreement.The next issue is: Did the parties after 1953 in fact conduct their business as apartnership?In September 1958, after Louis G. Reich returned from militaryservice (he then being more than 21 years of age), a checking account was openedin the Peoples Bank of Dayton in the name of John Reich or Louis G. Reich. Fundsreceived from work performed by the business were deposited in this account,ad used to pay for salaries, materials, and other expenses of the business.Thechecks drawn on this account had printed on their face "John Reich, Painting &Decorating." John J. Reich drew from this account for his personal use from about$25 to approximately $200 per month; Louis G. Reich drew $100 every week. InJanuary 1960 funds totaling $9,595.54, received from Phillips Petroleum Com-pany in payment of work done by the business were used to open a new savingsaccount in the State Fidelity Savings and Loan Company, in the name of JohnReich or Louis Reich.The record does not reveal whether any withdrawals weremade from this account.Whenever it became necessary to consider increasing or decreasing the business'totalwork complement, John J. Reich and Louis G. Reich conferred. If it wasdecided to take on additional employees, John J. Reich so informed the Respondent.The Respondent then sent applicants to the jobsite, where they were interviewed 41and hired by Louis G. Reich, without further consultation with his father. If it wasdecided to lay off employees, Louis G. Reich selected the individuals to be laid off,without consulting his father. If a workman proved to be incompetent or other-wise undesirable, Louis G. Reich discharged him on his own initiative, exercising hisindependent judgment in the matter.Other duties of the business were distributed as follows: John J. Reich figuredjobs, computed work estimates for customers, and signed contracts with them.Healso paid approximately 90 percent of the business' bills, other than payroll, andnegotiated collective-bargaining agreements and grievances with the Respondent 42Louis G. Reich assigned employees to particular jobs, supervised the work,43 madeout the payroll, signed payroll checks, ordered and picked up materials, sometimessigned contracts with customers for jobs, and (until September 6, 1960) workedwith the tools of the trade.Turpin testified that, while working for the Employer,he understood Louis G. Reich to be his "boss."The business was listed in the telephone director under "John J. Reich Paintingand Decorating."Bids were submitted to customers, and contracts for work ex-ecuted, in the name of John J. Reich alone.Apparently checks in payment of workcompleted were made out to the order of John J. Reich.44With one exception,customers do not appear to have been advised that the firm was a partnership. Thesingle exception was Gulf Oil Corporation, whose jobs constituted approximately 62percent in value of the total of those performed by the Employer for interstate firmsduring the base period.The Respondent was informed of the existence of thepartnership in July 195845No partnership returns have ever been filed under the Internal Revenue Code byLouis G. Reich and John J. Reich, doing business as John Reich Painting and Dec-41The interview consisted merely of inquiring whether the applicant had been sent byMeyers.'2Pointing out that John J. Reich does the estimating, the General Counsel's briefstates that "this is the extent of his control in the partnership " I find this statementunsupported by the record."Meyers testified that he first learned that Louis G. Reich "was running the job forJohn Reich" when so informed by Vance and Turpin on September 8 I do not creditthis testimony.In view of the discussion in July 1958 concerning Louis G. Reich's rightto supervise work while attending apprentice school, I find that the Respondent knew ofhis supervisory functions at all times after July 19584'This is assumed from examination of certain voucher stubs attached to paymentsreceived45No signed copy of the 1960 agreement between the Respondent and the Employer is inevidenceIt is therefore impossible to determine whether the parties treated the Employertherein as an individual proprietorship or a partnership. PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 193orating.John J. Reich and Louis G. Reich have filed individual returns under theInternal Revenue Code.Federal income tax payments have been withheld fromLouis G. Reich's weekly compensation.The firm made unemployment compensa-tion payments and old age and survivorship payments under the Social Security Actto cover Louis G. Reich.In my opinion the factors indicating that Louis G. Reich was a partner of hisfather outweigh those militating against the existence of such a partnership. It isaccordingly concluded that John J. Reich and Louis G. Reich are, and at all timessince at least September 1958 have been, copartners, trading as John Reich Paintingand Decorating. In view of this finding, I deem it unnecessary to pass upon thealternative contention of the General Counsel that, even if no partnership existed,Louis G. Reich was at least a managing agent of John J. Reich.c.Conclusions regarding the objectSection 8(b) (4) (i) and (ii) of the Act makes it an unfair labor practice for aunion or its agents to induce or encourage any individual employed by any personengaged in commerce to strike, or to threaten, coerce, or restrain any person engagedin commerce-where in either case an object thereof is:(A) forcing or requiring any employer or self-employed person to join anylabor or employer organization... .It has been found above that Louis G. Reich was a partner of the Employer. Itis therefore clear, and I find, that he was an "employer" within the meaning ofSection 2(2) of the Act and a "self-employed person" within the meaning of Section8(b) (4) (i) and (ii) of the Act 46Itmay well be that, had the Employer furnished the Respondent with a writtenguarantee that either John J. Reich or Louis G. Reich would not work with thetools of the trade, the strike would have been averted or, if it were in progress,would have ended. It may also be true, as the Respondent urges, that a strike toforce an employer to cease working with the tools of the trade would not run afoulof Section 8(b) (4) (i) or (ii) (A) of the Act. But that is beside the point, for herethere was an additional object.There can be little doubt, and it is found, that hadLouis G. Reich been willing to be reinstated as a member of the Respondent, thestrike and the threats would not have occurred.Thus, one object of the conductin question was to force or require Louis G. Reich to reinstate his membership inthe Respondent-an object clearly prohibited by Section 8(b) (4) (i) and (ii) (A) ofthe Act. It is well settled that, to find a violation of this section of the Act, it isnot necessary to find thatthe soleobject of the conduct in question was proscribed.It is enough if the prohibited eventuality wasanobject of the activity.47We come, then, to the Respondent's final defense: that the Employer had breachedarticle XIX of its contract with the Respondent, and that the Respondent's object wasmerely to remedy that breach. The record shows that Louis G. Reich didnotworkwith the tools of the trade after he lost his good standing in the Respondent onSeptember 6.48Moreover, nothing in article XIX obligated the Employer to furnishthe written promise the Respondent sought to extract.Therefore it is doubtful ifthe Employer was in violation of article XIX at the time the strike or the threatsoccurred.But this question need not be decided.For even assuming, as the Re-spondent maintains, that the Employer had violated article XIX before the threatsand the strike took place, other methods of enforcing the contract might well havebeen open to the Respondent. In any event,assumingarticleXIX's validity,49 themethod of "enforcing" that contract provision adopted by the Respondent-namely,striking and threatening the Employer-was one forbidden by Section 8(b) (4) (i)and (ii) (A) of the Act.46CompareInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Local No. 911 (Lakeview CreameryCompany,a copartnership),107 NLRB 601.47CompareN.L R.B v. Denver Buildingand ConstructionTrades Council, et al,341U.S. 675, 689 ; andN L R B v. UnitedSteelworkersof America, AFL-CIO, et at (BarryControls,Inc ),250 F. 2d 184, 187 (C A. 1).*sThe work performed by Louis G. Reich on October 3, even if it violated article XIX,occurred long after the threats and the strike Indeed, it took place after theRespondentitself in effect abrogated the contract on September 30.49I neednot, and do not, determine whether article XIX was contrary to law, as theGeneral Counselcontends 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing,it is concluded that,by engaging in the above-describedconduct, an object thereof being to force or require Louis G. Reich to reinstate hismembership in the Respondent,the Respondent violated Section 8(b) (4) (i) and(ii) (A) of the Act.Upon the basis of the above amended findings of fact, and upon the entire recordin this case, I make the following:AMENDED CONCLUSIONS OF LAW1.John J. Reich and Louis G. Reich are, and at all material times have been,copartners, doing business as John Reich Painting and Decorating.Each of them is,and at all material times has been,an employer within the meaning of Section 2(2)of the Act, and a self-employed person within the meaning of Section 8(b)(4)(i)and (ii) (A) of the Act.2.The above-named partnership is, and at all material times has been,engagedin commerce within the meaning of Section 2(6) of the Act.3.PaintersLocalUnion No. 249, Brotherhood of Painters, Decorators andPaperhangers of America,AFL-CIO,is,and at all material times has been, a labororganization within the meaning of Section 2(5) of the Act.Robert S. Meyers andIrving Grefer are, and at all material times have been,its agents within the meaningof Section 8 (b) of the Act.4.At all material times up to and including September 9, 1960, Kenneth J. Vanceand Roy Turpin were employees of the above-named partnership, and thereforewere individuals employed by a person engaged in commerce within the meaningof Section 8(b) (4) (i) of the Act.5.By engaging in, and inducing and encouraging Kenneth J. Vance and RoyTurpin to engage in, a strike or refusal in the course of their employment to performservices,with an object of forcing or requiring Louis G. Reich to reinstate hismembership in the Respondent,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b) (4) (i) (A) of the Act6.By threatening,coercing,and restraining John J.Reich,a person engaged incommerce, with an object of forcing or requiring Lewis G. Reich to reinstate hismembership in the Respondent,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b) (4) (ii) (A) of the Act.7.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.Upon the basis of the above amended findings of fact and amended conclusionsof law,and upon the entire record in this case, I make the following:AMENDED RECOMMENDATIONSAs the membership motion of September 9, 1960, itself constituted inducementand encouragement of the Employer's employees in violation of the Act, it willbe recommended that the Respondent cease and desist from giving any force oreffect to this motion. In addition, it will be recommended that the Respondent ceaseand desist, by any other means, from engaging in, or inducing or encouraging anyindividual employed by the Employer to engage in, a strike or refusal in the courseof his employment to perform services, where an object thereof is forcing or re-quiring either partner of the Employer to join or become reinstated in the Respond-ent.Itwill also be recommended that the Respondent cease and desist fromthreatening, coercing, or restraining either partner of the Employer, where anobject thereof is forcing or requiring either partner to join or become reinstated inthe Respondent.In my opinion, there is no evidence herein indicating danger thatthe Respondent might,in the future, strike or threaten other employers or self-employed persons engaged in commerce to compel them to join the RespondentAccordingly, it will not be recommended that the Respondent cease and desist fromsuch conduct with regard to any other employer.50Affirmatively, it will be recommended that the Respondent post the usual noticesat its office and meeting places, and furnish signed copies of such notices for postingat the Employer's office, if the Employer is willing. It will further be recommendedthat the Respondent mail to Vance and Turpin, at their last known addresses, copiesof thenotices.eaCompareCommunication Workers of America,AFL-CIO, etal(Ohio ConsolidatedTel. Co)v.N.L.R.B ,362 U S. 479. PAINTERS LOCAL 249, BROTHERHOOD OF PAINTERS, ETC. 195It is accordingly recommended that PaintersLocal Union No. 249,Brotherhoodof Painters,Decorators and Paperhangersof America, AFL-CIO,Dayton, Ohio, itsofficers, representatives,agents, successors,and assigns,shall:,1.Cease and desist from:(a)Giving any force or effect to the motion of its membership on September 9,1960, regarding John J.Reich and LouisG. Reich,copartners,trading asJohn ReichPainting and Decorating.(b) By any other means engaging in, or inducing or encouraging any individualemployed by the above-named partnership to engage in, a strike or refusal in thecourse of his employment to perform services,where an object thereof is forcing orrequiring either partner to join or become reinstated in the Respondent.(c)Threatening,coercing,or restraining either partner of the above-named part-nership, where an object thereof is forcing or requiring either partner to join orbecome reinstated in the Respondent.2.Take thefollowing affirmative action,which it is found will effectuatethe pur-poses of the Act:(a) Post at its office and meeting places copies of the notice attached heretomarked "Appendix B." Copies of the said notice, tobe furnishedby the RegionalDirector for the Ninth Region,shall, after being duly signedby an authorizedrepresentative of the Respondent,be posted by the Respondent immediately uponreceipt thereof in conspicuous places at all locations where notices to membersare customarily posted,and be maintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that the notices are notaltered, defaced,or covered by any other material.(b) Sign and mail sufficient copies of the said notice to the said Regional Directorfor posting,the above-named partnership being willing,at all locations where noticesto its employees are customarily posted.(c)Mail to Kenneth J.Vance and Roy Turpin,at their last known addresses,copies of the said notice.(d)Notify the said Regional Director,in writing,within 20 days from the receiptof the Intermediate Report, what steps the Respondent has taken to comply herewith.It is further recommended that unless the Respondent shall, within20 days fromthe receipt of this Intermediate Report,notify the said Regional Director,in writing,that it will comply with the foregoing recommendations, the NationalLabor Rela-tions Board issue an order requiring the Respondent to take the action aforesaid.APPENDIX AArticles of Agreement entered into this 9th day of July A.D. 1953 at Dayton,Ohio by and between JOHN REICH City of 'Dayton in the County of Montgomeryand State of Ohio party of the first part and LOUIS G. REICH of Dayton in theCounty of Montgomery State of Ohio party of the second part, witnesseth:The said party of the first part in consideration of the promises and agreementsof said party of the second part herein set forth covenants and agrees that he willdevote his time, energy, and skill to the promotion and conduct of the partnershipbusiness of the parties hereto, to the best of his ability.In consideration whereof said party of the second part hereby promises and agreesthat he will, likewise, devote all of the time, energy, and skill that will be able todevote, according to his circumstances and conditions and to do everything inhis power to promote the partnership business of the parties hereto.It is further agreed by and between the parties hereto that each party shallreceive as and for benefits from the operation and conduct of the partnership busi-ness, such division of profits and remuneration therefrom,as may be equitable, fairand just,and as may be agreed upon between the parties.And itis agreed by and between the parties hereto upon the consideration afore-said,that in the case of the failure of either party to perform the things covenantedby him that this agreement may be terminated by either party upon thirty dayswritten notice to the other party.InWitness Whereof,the said parties have hereunto set their names to duplicateshereof the day and year first above written.Witness:(S)Louis P. FLEIG.(S)HELEN L.FLEIG.641795-63-vol. 136-14(S)JOHN REICH.(S)Louis REICH. 196DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL OUR OFFICERS, REPRESENTATIVES,AGENTS,AND MEMBERS AND TOEMPLOYEES OF JOHN J.REICH AND Louis G. REICH,COPARTNERS,TRADING ASJOHN REICH PAINTING AND DECORATINGPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,you are notified that:WE WILL NOT give any force or effect to the motion of our membership onSeptember 9, 1960,regarding John J.Reich and Louis G. Reich,copartners,trading as John Reich Painting and Decorating.WE WILL NOT by any other means engage in,or induce or encourage anyoneemployed by the above-described partnership to engage in, a refusal in thecourse of his employment to perform any services,where an object thereof isforcing or requiring either partner to join or become reinstated in our union.WE WILL NOT threaten,coerce,or restrain either partner of the above-described partnership,where an object thereof is forcing or requiring eitherpartner to join or become reinstated in our union.PAINTERSLOCAL UNIONNo. 249, BROTHERHOOD OFPAINTERS,DECORATORS AND PAPERHANGERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.New York Mailers'Union No. 6,International TypographicalUnion,AFL-CIO [NewYork Herald Tribune,Inc., et al.]andThe Publishers Associationof New York City.Case No.2-CC-614.March 12, 1962DECISION' AND ORDEROn May 12, 1961, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take affirmative action,as setforth in the Intermediate Report attached hereto.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ingsare hereby affirmed.' The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in this case,1 The Trial Examiner permitted Ingram, a representative of Neo-Gravure Printing Com-pany, to Intervene during the course of the hearing.The Respondent has excepted to theruling and in a separate motion has requested that Neo-Gravure be dismissed as anIntervenor.Ingram sought intervention only to explain an affidavit which he had givento the General Counsel on a charge brought by this Respondent against Neo-Gravure inanother Region.As the Employer whose dispute with Respondent set in motion theviolations alleged, we find that Neo-Gravure was entitled to intervene.The fact that itsIntervention came while Ingram was testifying was not prejudicial to the Respondent.The motion to dismiss Neo-Gravure as a party is hereby denied.136 NLRB No. 19.